         Case 2:19-cv-05217-SRB Document 99-1 Filed 04/09/21 Page 1 of 8




 1   BRIAN M. BOYNTON
     Acting Assistant Attorney General
 2   JAMES G. TOUHEY, JR.
     Director, Torts Branch
 3
     PHILIP D. MACWILLIAMS
 4   D.C. Bar No. 482883
     Trial Attorney
 5   IRINA M. MAJUMDAR
 6   D.C. Bar No. 252757
     Trial Attorney
 7   E-mail: phil.macwilliams@usdoj.gov
     U.S. Department of Justice
 8
     Civil Division, Torts Branch
 9   Benjamin Franklin Station, P.O. Box 888
     Washington, DC 20044
10   Telephone: (202) 616-4285
11   Facsimile: (202) 616-5200
     Attorneys for the United States of America
12
13                           IN THE UNITED STATES DISTRICT COURT
14                               FOR THE DISTRICT OF ARIZONA

15
     C.M., on her own behalf and on behalf of        No. 2:19-CV-05217-SRB
16   her minor child, B.M.; L.G., on her own
17   behalf and on behalf of her minor child,
     B.G.; M.R., on her own behalf and on
18   behalf of her minor child, J.R.; O.A., on her
     own behalf and on behalf of her minor
19   child, L.A.; and V.C., on her own behalf
20   and on behalf of her minor child, G.A.,

21                 Plaintiffs,
22          v.
23   United States of America,
24                 Defendant.
25
26
27                                                     No. 2:20-CV-00065-SRB
     A.P.F. on his own behalf and on behalf of
28   his minor child, O.B.; J.V.S., on his own
         Case 2:19-cv-05217-SRB Document 99-1 Filed 04/09/21 Page 2 of 8




1    behalf and on behalf of his minor child
     H.Y.; J.D.G. on his own behalf and on
2    behalf of his minor child, M.G.; H.P.M. on
     his own behalf and on behalf of his minor
3    child, A.D.; M.C.L. on his own behalf and
     on behalf of his minor child, A.J.; and
4    R.Z.G. on his own half and on behalf of his
     minor child, B.P.,
5
6                  Plaintiffs,
7            v.
8    United States of America,
9                    Defendant.
10
11
                      DECLARATION OF G. BRADLEY WEINSHEIMER
12
            I, G. Bradley Weinsheimer, do hereby state and declare as follows:
13
            1.     I am an Associate Deputy Attorney General for the United States
14
     Department of Justice (“Department”). I serve as the highest-ranking career official in the
15
     Department. I have held this position since July 2018. I have worked at the Department
16   since June 1991, serving in a variety of capacities both in the U.S. Attorney’s Office for
17   the District of Columbia and at Department headquarters. I have been a member of the
18   Senior Executive Service since 2011. As an Associate Deputy Attorney General, my
19   responsibilities include, among other things, advising the Attorney General and Deputy
20   Attorney General and representing their interests on behalf of the Department on a variety
21   of matters, including as to the release of Department documents and the assertion of
22   privileges.
23          2.     I base this declaration on my personal knowledge; information made
24   available to me in the performance of my official duties, including discussions with others

25   in the Department concerning this litigation and the underlying documents and events; and

26   my understanding of the issues being litigated in the above-captioned cases. I do not have

27   personal knowledge of the events that gave rise to this litigation.

28
                                                   2
         Case 2:19-cv-05217-SRB Document 99-1 Filed 04/09/21 Page 3 of 8




1           3.     I have personally reviewed each of the documents from the December 31,
2    2020 and January 15, 2021 productions over which the Department is asserting the
3    deliberative process privilege as of April 9, 2021. I hereby assert, on behalf of the
4    Department, the deliberative process privilege with respect to the documents in the April
5    9, 2021 re-production as described in paragraphs 10 – 12 of this Declaration and listed in
6    the chart attached to this Declaration. 1 See Attachment 1. The Department is not asserting

7    the deliberative process privilege for any other documents previously withheld, in whole

8    or in part, from the December 31, 2020 and January 15, 2021 productions.

9           4.     I understand that the government also is asserting other privileges, such as
     the Office of the President’s assertion of the presidential communications privilege, with
10
     respect to documents re-produced on April 9, 2021. The fact that my assertion is limited
11
     to the deliberative process privilege is in no way intended to suggest that the documents
12
     and information cited herein, or other documents, are not protected by other privileges.
13
            5.     Open and honest exchange of ideas and opinions among Department
14
     employees is necessary to assist final decisionmakers in ensuring that the Department’s
15
     mission of enforcing federal law and protecting the interests of the United States is
16
     executed. Release of the redacted information in the documents described in this
17
     Declaration and cited in the attached chart could chill this exchange and impede the
18
     Department’s decisionmaking process. This is especially true where, as here, the opinions,
19
     proposals, and recommendations of Department employees may concern controversial
20
     approaches to the government’s border security and immigration enforcement and the
21   Department’s prosecution priorities. If Department employees are aware that their
22   opinions, deliberations, and recommendations may be subject to public disclosure—and
23   the scrutiny and criticism which may follow—the candor of their views could be chilled.
24   This is especially true when those opinions, deliberations, and recommendations are taken
25   out of context or not understood in the full context in which they were made or intended.
26
            1  The chart attached to this Declaration contains three columns reflecting the three
27   categories of documents described in paragraphs 10 – 12 of this Declaration. Because
     certain documents fall within more than one of the three categories, those documents
28   appear in multiple columns on the chart.
                                                    3
         Case 2:19-cv-05217-SRB Document 99-1 Filed 04/09/21 Page 4 of 8




1    It is thus vital that predecisional and deliberative communications such as those contained
2    or reflected in the documents referenced herein be protected from disclosure based on the
3    deliberative process privilege.
4           6.     In order to create a coordinated and cohesive Executive Branch policy,
5    Department employees routinely communicate not only with each other, but also with
6    officials in other federal agencies and in the White House. It is crucial that these

7    predecisional and deliberative communications be protected, as informed and frank

8    discourse among federal governmental officials ensures that ideas, even those that are

9    unpopular, are properly considered by final decisionmakers.
            7.     Notably, many of the documents described herein and cited in the attached
10
     chart contain predecisional and deliberative information regarding the consideration of the
11
     federal government’s broader immigration and border security policies that is unrelated or,
12
     at most peripheral, to Plaintiffs’ claims in this litigation. Some of this information
13
     concerns policy decisions that were proposed and discussed, but never implemented.
14
     Allowing Plaintiffs access to this irrelevant, sensitive material would be detrimental to
15
     honest and open inter- and intra-agency discussions.
16
                                       The Zero Tolerance Policy
17
            8.     On April 6, 2018, now-former Attorney General Jefferson Sessions issued a
18
     memorandum directed to all federal prosecutors along the Southwest border entitled “Zero
19
     Tolerance of Offenses Under 8 U.S.C. § 1325(a)” (“Zero Tolerance Memorandum”). See
20
     U.S. Department of Justice, News Release: Attorney General Announces Zero-Tolerance
21   Policy for Criminal Illegal Entry (April 6, 2018), DOJ 18-417, 2018 WL 1666622
22   (hereinafter referred to as “Zero Tolerance Memorandum”). The Zero Tolerance
23   Memorandum instructed federal prosecutors along the Southwest border “to the extent
24   practicable, and in consultation with DHS-- to adopt immediately a zero-tolerance policy
25   for all offenses referred for prosecution under section 1325(a).”
26                                            Documents
27          9.     On behalf of the Department of Justice, I formally invoke the deliberative
28   process privilege over a total of 399 documents in the April 9, 2021 re-production. Many
                                                 4
         Case 2:19-cv-05217-SRB Document 99-1 Filed 04/09/21 Page 5 of 8




1    of these documents are duplicates or close variants of the same documents. Two privilege
2    logs associated with the April 9, 2021 production are attached hereto and reflect the
3    documents for which the Department is asserting the deliberative process privilege. See
4    Attachments 2 and 3. All of the documents for which the deliberative process privilege is
5    claimed fall within at least one of the three categories below.
6           10.    Draft Reports and Executive Orders

7           Documents within this category are draft reports, including, among others, the

8    “Report on Ending ‘Catch and Release’ at the Border of the United States”; the “Report on

9    Securing the Southern Border of the United States”; and Executive Order 13841,
     “Affording Congress an Opportunity to Address Family Separation”, along with
10
     corresponding e-mail discussions.
11
            The documents are predecisional for two reasons. First, because the documents are
12
     drafts—many of which contain redlined edits and comments throughout—the documents
13
     by their very nature cannot be final and do not reflect an ultimate agency decision. Rather,
14
     disclosure of the documents would reveal the thought processes of individual agency
15
     employees. Second, the draft documents contain suggestions and recommendations from
16
     agency staff regarding the implementation of a broader immigration and border security
17
     agenda, including, for example, proposed changes to asylum law, which are, at most,
18
     peripheral to Plaintiffs’ claims in this litigation. In particular, drafts of the Executive
19
     Order are predecisional to its issuance on June 20, 2018 and President Trump’s statement
20
     that it was the “policy of this Administration to maintain family unity, including by
21   detaining alien families together where appropriate and consistent with law and available
22   resources.” E.O. 13841 § 1. Based upon my review and to my understanding, these
23   documents contain Department employees’ immigration and border security views and
24   policy recommendations, offered to assist the heads of federal agencies, or the President
25   himself, in their decisionmaking process.
26          Additionally, these documents are deliberative. In these communications, officials
27   in the Department and other federal agencies exchanged opinions and proposals, freely
28   critiquing and debating one another’s suggestions, as part of their collective effort to
                                                 5
         Case 2:19-cv-05217-SRB Document 99-1 Filed 04/09/21 Page 6 of 8




1    recommend specific language in the reports and Executive Order that would be provided
2    to and decided upon by heads of agency or the President. Releasing these documents
3    could chill the frank exchange of ideas among Department employees, and those of other
4    federal agencies, and impede ultimate Department decisionmaking, if their input may be
5    subject to disclosure. Here, the exchange of opinions and debates among Department and
6    other agency officials was to assist decisionmakers with difficult decisions regarding the

7    creation and implementation of border security and immigration policies.

8           The documents in this category that are subject to my assertion of the deliberative

9    process privilege are listed in the attached chart at Column A. See Attachment 1.

10          11.    Draft Substantive Meeting Agendas and Meeting Summaries
            Documents within this category include draft substantive meeting agendas,
11
     substantive meeting summaries, and corresponding e-mails containing or reflecting the
12
     same. These documents were created for meetings of agency senior officials, including
13
     often the Attorney General and the Secretary of Homeland Security, and White House
14
     advisors. Releasing these documents could chill the frank exchange of ideas and options
15
     among Department of Justice and other executive branch employees intended to assist the
16
     ultimate agency decisionmakers in formulating agency policy.
17
            The draft meeting agendas are predecisional as they reflect potential topics of
18
     discussion at the meetings. Many of the agendas include the advice and recommendations
19
     of Department employees regarding topics of discussion for top Department officials,
20
     including Attorney General Sessions or former-Deputy Attorney General Rod Rosenstein.
21   As a general matter, information contained within draft meeting agendas is subject to
22   change. As such, these draft documents do not reflect final decisions.
23          Additionally, the meeting summaries and related e-mail discussions memorialize
24   sometimes in detail the topics covered during the meetings, including the discussion and
25   debate that occurred among the senior agency officials or White House advisors.
26   Documents in the category include policy proposals that the meeting attendees and their
27   staff discussed, making the documents’ contents predecisional. Often, the topics discussed
28
                                                  6
          Case 2:19-cv-05217-SRB Document 99-1 Filed 04/09/21 Page 7 of 8




1    at the meetings, and reflected in the documents, are wholly unrelated to Plaintiffs’ claims
2    in this litigation.
3            Like the other documents cited in this Declaration, disclosure of this material could
4    chill the frank exchange of ideas among Department employees pertaining to complex and
5    sensitive agency policy decisions. For the same reasons stated in paragraph 10 herein, if
6    Department employees, and those of other federal agencies, are aware that their opinions,

7    recommendations, and internal debates may be subject to disclosure, the ability of agency

8    and White House officials to freely solicit and receive the unvarnished opinions and

9    recommendations necessary for informed decisionmaking would be impeded.
             The documents in this category that are subject to my assertion of the deliberative
10
     process privilege are listed in the attached chart at Column B. See Attachment 1.
11
             12.     Documents Relating to the Implementation of the Zero Tolerance Policy
12
             This category includes e-mail threads and their attachments, and other documents
13
     relating to the implementation of the Zero Tolerance Policy. Upon my review of each of
14
     the documents in this category, I have determined that while they are not predecisional to
15
     the creation of the Zero Tolerance Memorandum, they are predecisional to various
16
     subsequent policy decisions necessary to implement the Zero Tolerance Memorandum or
17
     other policy decisions concerning border security and immigration.
18
             These documents are predecisional to policy decisions made after issuance of the
19
     Zero Tolerance Memorandum, including budgeting and funding necessary to execute a
20
     “zero tolerance” enforcement approach to certain criminal immigration offenses, waiver
21   provisions in plea agreements, and consideration of plans for reunification of families
22   separated as a result of the federal government’s immigration policies. These post-Zero
23   Tolerance Memorandum policy decisions, like the overwhelming majority of all border
24   security and immigration policies, necessarily required coordination among the
25   components of many federal agencies, including the Department of Homeland Security,
26   Immigration and Customs Enforcement, Customs and Border Protection, the Department
27   of Health and Human Services, and, at times, the White House. Officials from these
28   agencies and components regularly communicated and collaborated to implement the Zero
                                              7
         Case 2:19-cv-05217-SRB Document 99-1 Filed 04/09/21 Page 8 of 8




1    Tolerance Policy and other border security and immigration policies. The e-mail threads
2    in this category contain or reflect views, recommendations, and debate, both internal to the
3    Department of Justice and among the Department and other federal agencies, which was
4    used to inform and assist agency decisionmakers. These documents are predecisional to
5    the various agency policy decisions necessary to implement the Zero Tolerance Policy and
6    other border security and immigration policies.

7           Further, for the reasons provided in paragraphs 10 and 11 in this Declaration, the

8    redacted information in these documents contains or reflects the Department deliberative

9    process. Disclosure of the redacted portion of these documents would hinder the
     Department’s decisionmaking process because employees may become reluctant to engage
10
     in internal debates and disagreements—particularly on decisions of final decisionmakers
11
     of which some may later disapprove—that are critical to informed decisionmaking if they
12
     believe their communications may later be revealed. Thus, senior Department officials’
13
     ability to solicit and receive frank and valuable analysis and recommendations would be
14
     impeded and, in turn, the ultimate agency decisionmaker would be deprived of candid and
15
     valuable advice.
16
            The documents in this category that are subject to my assertion of the deliberative
17
     process privilege are listed in the attached chart at Column C. See Attachment 1.
18
            13.    The redacted information in the documents described in paragraphs 10 – 12
19
     in this Declaration and cited in the chart attached to this Declaration, is predecisional and
20
     deliberative. Accordingly, the redacted information is of the very sort the deliberative
21   process privilege was intended to protect from disclosure.
22
23         I declare under penalty of perjury that the foregoing is true and correct to the best of
     my knowledge and belief.
24
25
                            GERARD            Digitally signed by GERARD
                                              WEINSHEIMER
26                          WEINSHEIMER       Date: 2021.04.09 20:05:05 -04'00'
                          ________________________________________
27                                      G. Bradley Weinsheimer
                                   Associate Deputy Attorney General
28
                                                   8
